Citation Nr: 1101341	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  04-30 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for residuals of a left ear 
injury, to include Eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	Naomi E. Farve, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
April 1945 to July 1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied the 
Veteran's application to reopen claims for service connection for 
residuals of a left eye injury and residuals of a left ear 
injury.  The Veteran testified before a Board hearing in May 
2005, and a transcript is associated with the claims file.  I n a 
December 2005 decision, the Board reopened both claims and 
remanded them for additional development and adjudication on the 
merits.  

In July 2009, the Board denied service connection for residuals 
of a left eye injury and remanded the issue of service connection 
for residuals of a left ear injury, to include Eustachian tube 
dysfunction.  

The Veteran was offered an opportunity to testify at another 
Board hearing since the Veterans Law Judge who conducted the May 
2005 hearing is no longer employed at the Board, but he declined.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp, 2009).


FINDING OF FACT

Residual of a left ear injury, characterized as Eustachian tube 
dysfunction, is attributable to service.  



CONCLUSION OF LAW

Residual of a left ear injury, characterized as Eustachian tube 
dysfunction, was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

The Veteran contends that he was boxing during service and was 
hit by another boxer in the head which damaged his left ear.  He 
also asserts that he was involved in an incident where a diesel 
engine exploded and there was barotrauma damage to his ear.  

A review of the service treatment records does not reflect any 
complaints, findings, treatment, or diagnosis of a left ear 
injury.  However, it has been noted in the record that the 
service treatment records appear incomplete.  Under such 
circumstances, the United States Court of Appeals for Veterans 
Claims (Court) has held that there is a heightened obligation on 
the part of VA to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower 
the legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be favorable 
to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined 
to apply an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have required 
VA to disprove a claimant's allegation of injury or disease in 
service in these particular cases).

The available service treatment records include the Veteran's 
separation examination which revealed normal ears.  The National 
Personnel Records Center (NPRC) has stated that there are no 
further available records, only duplicates of the service 
treatment records were obtained in the late 1990s.  In an August 
1990 letter, the Head of the Ships' History Branch of the 
Department of the Navy stated that the Veteran's ship's logs from 
service were researched, but there was no reference to any 
injuries or treatment of the Veteran.  There was only a record of 
his transfer from the ship on May 7, 1946.  In an August 2007 
letter, the Archivist of the Ships' History Branch, Naval Warfare 
Division, of the Department of the Navy stated that this 
department did not collect copies of patient registers of ship 
logs.  Although this department referred to the NPRC as being a 
potential source for records, all available records from this 
facility had already been obtained.  

Post-service, in July 1947, the Veteran was in a plane crash and 
suffered a skull fracture as well as a fracture of the frontal 
sinuses.  The final diagnoses were severe generalized cerebral 
concussion, compound comminuted depressed fracture of the frontal 
bone of the skull, simple fracture of the distal third of the 
right ulna.  No specific ear injury was indicated.  In the 
description of the injuries, only facial injuries and right ulnar 
injuries were described.  

In May 2000, the Veteran was afforded a VA examination which 
revealed presbycusis in both ears.  In June 2000, the Veteran was 
afforded a VA spine examination.  At that time, he indicated that 
a boxing match resulted in diminished hearing.  He was also 
afforded an audiological examination which revealed hearing loss 
in both ears.  He again reported being "popped" on the left ear 
during service which caused it to bleed.  

In June 2003, the Veteran indicated that he was injured during 
service when he was hit in the ear.  

Private records from June 2003 to October 2003 show that the 
Veteran was seeking a letter to say that his ear problems were 
from an old injury.  He related that he had had hearing loss in 
both ears since 1945 due to injury/noise from hearing fire and 
being the ship's engine room (loud noises).  He was diagnosed as 
having sensorineural hearing loss as well as an abnormal left 
tympanic membrane.  In a  July 2003 statement, Shaundra Jones, 
M.D., indicated that the Veteran had a history of hearing loss in 
his right ear due to previous injury.  She did not mention the 
left ear.  

In October 2003, L.D.F. and M.S. indicated that the Veteran 
sustained facial/eye injuries during service that they could see 
afterwards.  There was no mention of the left ear.  

In May 2005, the Veteran testified at a Board hearing.  He 
testified that he had a diesel engine blow up in his face during 
service and he sustained injuries.  He also testified that he was 
hit in the left ear and knocked out in a boxing match.  After the 
boxing incident, his ear was bandaged, he was given medicine, and 
his ear protruded from the bandage.  He experienced loss of 
hearing from that point onward.  The Veteran only testified to an 
eye injury with regard to the engine incident.  The Veteran 
indicated that some of his service treatment records were 
missing.  

In August 2007, a medical statement was received in which it was 
noted that the Veteran had multiple disabilities, including 
hearing loss.  

In July 2008, the Veteran was afforded a VA examination.  It was 
noted that his enlistment and separation examination reflected 
crude approximations of hearing ability by today's standards.  
The Veteran reported having been in a plane crash during Naval 
Reserve duty which he thought may have had an effect on his left 
ear.  The examiner did not see anything from the date or 
surrounding date of the plane crash so the plane crash's effect 
on hearing ability could not be determined.  In the medical 
history, the Veteran denied having a history of trauma to the 
ears.  However, he reported having hearing loss since 1946.  The 
Veteran also reported that he had been exposed to constant engine 
room noise.  The examiner provided an opinion that his current 
hearing loss was related to the inservice noise exposure from the 
engine room.  It was noted that the Veteran had been diagnosed 
with Eustachian tube dysfunction.  However, the examiner again 
indicated that there were no records contemporaneous to the plane 
crash to substantiate or disprove that there was an injury to the 
left ear.  

In a January 2009 rating decision, service connection for hearing 
loss was granted primarily based on the July 2008 VA medical 
opinion.  

In May 2010, the Veteran was afforded another VA ear examination.  
The claims file was reviewed.  A physical examination was 
performed.  The examiner indicated that the Veteran reported that 
he was exposed to loud noises during service including the 
explosion of a small diesel engine and was also involved in a 
post-service plane crash.  It was indicated that the Veteran was 
a poor historian.  The examiner stated that the Veteran had a 
mixed hearing loss and not a pure sensorineural hearing loss 
which might suggest that the Veteran suffered barotraumas from 
the engine room explosion and he also may have suffered a 
tympanic membrane perforation or ossicular chain discontinuity.  
However, there were no service treatment records to support this.  
Further, the examiner stated that the separation examination 
revealed normal hearing and if there had been barotraumas from 
the explosion, abnormal hearing should have been present.  
However, the examiner stated that the methods to check hearing 
were very crude at best at that time and may not have been 
accurate or reflective of barotraumas, so those results really 
could not be used.  Currently, the Veteran had bilateral 
Eustachian tube dysfunction; however, due to the sparsity of the 
service military records or other evidence, the examiner provided 
an opinion that it was not likely related to service.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease shown 
as such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic disease 
at any later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

The  Court has consistently held that, under the law cited above, 
"[a] determination of service connection requires a finding of 
the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), which has stated, "a veteran seeking disability 
benefits must establish . . . the existence of a disability [and] 
a connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes two 
of the three elements required for service connection under 38 
C.F.R. § 3.303(b): (1) that the condition was "noted" in 
service, and (2) evidence of post-service continuity of the same 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The third element, evidence of a relationship between the present 
disability and the postservice symptomatology, may be established 
through lay testimony if the relationship and the disability are 
capable of lay observation.  See id; Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  However, laypersons are not competent to 
render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 
(2007): see also Grover v. West, 12 Vet. App. 109, 112 (1999). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

Competent lay evidence may establish the presence of observable 
symptomatology and, in certain circumstances, it may provide a 
basis for establishing service connection.  See Barr.  Although 
claimants may be competent to provide the diagnoses of simple 
conditions, such as a broken leg, they are not competent to 
provide evidence on more complex medical questions beyond simple 
observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. 
Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007); see also v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 
2010). (recognizing that in some cases lay testimony "falls 
short" in proving an issue that requires expert medical 
knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 
2010) (concluding that a veteran's lay belief that his 
schizophrenia aggravated his diabetes and hypertension was not of 
sufficient weight to trigger the Secretary's duty to seek a 
medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be 
mistaken or lacking credibility, the Board may reject it as 
unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 
(Fed. Cir. 2006).  The Board may find a lack of credibility in, 
for example, conflicting medical statements or witness biases.  
Id at 1337.  The lack of contemporaneous medical evidence is also 
relevant; however, the mere lack of such evidence may not 
constitute the sole basis for discrediting the lay evidence.  Id.  

In this case, some of the service treatment records are missing.  
A VA examiner has explained that the crude testing methods 
employed at separation may not have reflected inservice 
barotrauma.  As such, the Board finds that the normal separation 
examination is unreliable in showing that the Veteran's left ear 
was in fact normal at discharge.  In addition, while the VA 
examiner in May 2010 essentially indicated that there was no 
relationship between current diagnosis of Eustachian tube 
dysfunction and service due to the lack of records showing such, 
the Board notes that the mere lack of such evidence may not be 
the sole basis for denying this claim, as noted above.  The 
pertinent matter before the Board therefore is whether the 
Veteran's report of inservice barotrauma, from either the boxing 
match accident or the engine explosion, is credible.  It seems 
clear from the medical evidence that both could result in 
barotraumas causing current Eustachian tube dysfunction.  

In Barr and Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005), the Court noted that a veteran is competent to testify to 
factual matters of which he had first-hand knowledge and, citing 
its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), held that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within the 
realm of the personal knowledge of the witness; see also 38 
C.F.R. § 3.159(a)(2) (2010).

The Board finds that the Veteran has provided credible testimony 
regarding his participation in boxing matches during service 
including being rendered unconscious during his fight after a 
blow to the left ear.  He is also credible in his report of the 
engine room explosion (a partial basis for his grant of service 
connection for hearing loss).  The Board recognizes that 
circumstances are such that the Veteran's ability as a reliable 
historian has diminished, but historically, he provided 
consistent accounts of his inservice events which the Board finds 
are consistent with his type of service.  See 38 U.S.C.A. 
§ 1154(a).  The Veteran also is competent to testify as to both 
the incurrence and continuity of symptomatology associated with 
the injuries, the Board notes that the Veteran is competent to 
report as to the circumstances of his in-service accident.  
Layno, 38 C.F.R. § 3.159(a)(2).  See Buchanan (involving a claim 
of service connection for paranoid schizophrenia where lay 
persons submitted statements attesting to observing a change in 
the veteran's behavior during and since service); see also 
Jandreau.  The lack of corroboration does not, by itself render 
lay evidence incredible.  Buchanan at 1337 (Board must first 
"determine whether lay evidence is credible in and of itself, 
i.e., because of possible bias, conflicting statements, etc.").

The Federal Circuit further stated in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  "Symptoms, not treatment, 
are the essence of any evidence of continuity of symptomatology."  
Savage (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

VA has already acknowledged the purported engine explosion and 
the Board believes the Veteran's testimony regarding the boxing 
match.  The VA examiner indicated that barotrauma was suggested 
from his type of hearing loss (a "mixed hearing loss").  The 
sole reason for the negative opinion by the VA examiner was the 
lack of records.  However, it has been noted that the service 
treatment records appear incomplete.  In affording the Veteran 
the benefit of the doubt, the Board finds the Veteran's testimony 
competent and credible and further finds a sufficient etiological 
nexus based on the lay evidence and the discussion by the VA 
examiner, between current diagnosis and inservice left ear 
injury.  The evidence in this case is so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule as required 
by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly, service connection for residual of a left 
ear injury, characterized as Eustachian tube dysfunction, is 
warranted.


ORDER

Service connection for residual of a left ear injury, 
characterized as Eustachian tube dysfunction, is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


